Case 1:17-cv-03446-JPH-TAB Document 67 Filed 10/15/18 Page 1 of 3 PageID #: 319




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


  THERESA NELSON,                                           )
                                               Plaintiff,   )
  vs.                                                       )        CIVIL ACTION
                                                            )        NO: 1:17-cv-03446
  MED-1 SOLUTIONS, LLC, et al.                              )
                                            Defendant.      )


                JOINT MOTION FOR EXTENSION OF DISCOVERY DEADLINES

             Pursuant to Rule 6(b) and 16(b)(4) of the Federal Rules of Civil Procedure, Theresa Nelson

 (Plaintiff) and VoApps, Inc. (Defendant) jointly move for modification of the Fed. R. Civ. P.

 16(b)(1) order entered by the Court on December 18, 2017 (Doc. 21) and modified on July 26,

 2018. In support of their joint motion, the parties state as follows:

     1. Plaintiff filed this lawsuit on September 27, 2017 (Doc. 1), as a non-class action alleging

             FDCPA violations against a single defendant, Med-1 Solutions, LLC.

     2. On December 18, 2017, this Court entered a Rule 16(b)(1) scheduling order (Doc. 21).

     3. After Plaintiff amended her complaint to add additional parties and class allegations, the

             court granted the parties’ joint motion to modify the December 18, 2017 scheduling order

             (Doc. 59).

     4. As revised, the Scheduling Order provides as follows:

                     Fact discovery as to the named plaintiff individually shall be completed by

                      October 17, 2018;

                     Submission of Plaintiff’s expert witnesses pursuant to Fed. R. Civ. P. 26(a)(2)

                      on or before November 19, 2018;


 1625368.1
Case 1:17-cv-03446-JPH-TAB Document 67 Filed 10/15/18 Page 2 of 3 PageID #: 320




                        Submission of Defendants’ expert witnesses pursuant to Fed. R. Civ. P. 26(a)(2)

                         on or before December 17, 2018;

                        Individual discovery closes on January 14, 2019;

                        Plaintiff’s motion for class certification due on or before February 13, 2019;

                        Defendants’ response to motion for class certification due on or before March

                         15, 2019; and

                        Plaintiff’s reply in support of motion for class certification due on or before

                         March 29, 2019.

     5. Counsel for the parties have conferred and are in agreement that some additional time is

             needed to complete the deposition of Plaintiff and Defendant to accommodate the

             schedules of the parties and their counsel. In order to complete these two depositions, the

             parties request that the Court extend the deadline to complete fact discovery as to the named

             Plaintiff through November 9, 2018.

     6.      For the reasons discussed above, the parties have good cause to request an extension of

             discovery. The parties do not request modification of any other deadlines; therefore, this

             request will not cause any undue delay.

     7. The parties attach a proposed agreed order for review and approval. The parties request

             that the Court extend the deadlines for discovery as follows:

                       Fact discovery as to the named plaintiff individually shall be completed by

                        November 9, 2018;

             For the foregoing reasons, the parties respectfully request that the Court enter the attached

 proposed order.

                                                     2
 1625368.1
Case 1:17-cv-03446-JPH-TAB Document 67 Filed 10/15/18 Page 3 of 3 PageID #: 321




  Date: October 15, 2018                Respectfully submitted,


  /s/ Nathan C. Volheim                   /s/ Stefanie H. Jackman
  Nathan C. Volheim (No. 6302103)         Stefanie H Jackman (GA Bar No. 335652)
  SULAIMAN LAW GROUP LTD                  BALLARD SPAHR LLP
  2500 South Highland Avenue              999 Peachtree Street, Suite 1000
  Suite 200                               Atlanta, Georgia 30309
  Lombard, Illinois 60148                 T: 678-420-9300
  T: 630-568-3056                         F: 678-420-9301
  F: 630-575-8188                         jackmans@ballardspahr.com
  nvolheim@sulaimanlaw.com
                                          Jenny N. Perkins (No. 306498)
  Counsel for Plaintiff                   BALLARD SPAHR LLP
                                          1735 Market Street, 51st Floor
                                          Philadelphia, PA 19103
                                          T: 215-864-8500
                                          F: 2615-864-8999
                                          perkinsj@ballardspahr.com

                                          Counsel for Defendant VoApps, Inc.




                                    3
 1625368.1
